Case: 18-20400      Document: 00514940748         Page: 1    Date Filed: 05/02/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 18-20400                                FILED
                                  Summary Calendar                           May 2, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JEFFREY RANDLE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-73-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Jeffrey Randle appeals his within-guidelines sentence of 40 months of
imprisonment, to be followed by three years of supervised release, for two
counts of possession of a firearm after a felony conviction, in violation of 18
U.S.C. § 922(g)(1). He challenges his sentence as substantively unreasonable
on the ground that his criminal history category overstated the seriousness of
his past criminal conduct. As Randle acknowledges, his challenge is subject to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20400    Document: 00514940748     Page: 2   Date Filed: 05/02/2019


                                 No. 18-20400

plain error review. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir.
2007). Despite Randle’s arguments, he has not overcome the presumption of
substantive reasonableness that applies to his within-guidelines sentence. See
United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). In addition, while
Randle argues that the district court should have granted a downward
departure pursuant to U.S.S.G. § 4A1.3(b)(1), p.s., based on over-represented
criminal history, there is no indication that the district court mistakenly
believed that it lacked the authority to depart. See United States v. Jefferson,
751 F.3d 314, 322-23 (5th Cir. 2014).
      AFFIRMED.




                                        2